Herring v. Wadley Research                                          















IN THE
TENTH COURT OF APPEALS
 

NO. 10-92-085-CV

        LUTHER L. HERRING, INDIVIDUALLY AND AS
        ADMINISTRATOR OF THE ESTATE OF HAZEL M.
        HERRING, DECEASED,
                                                                                       Appellants
        v.

        J.K. AND SUSIE L. WADLEY RESEARCH
        INSTITUTE AND BLOOD BANK,
                                                                                       Appellee
 

 From the 40th District Court
Ellis County, Texas
Trial Court # 42,922
                                                                                                                
                                                                     
MEMORANDUM OPINION
                                                                                                     

          This appeal was perfected from a judgment signed on March 2, 1992.
          By motion, Appellants request that the appeal be dismissed.  The motion is granted and the
appeal is dismissed.
                                                                                 PER CURIAM
Before Chief Justice Thomas, 
          Justice Cummings, and
          Justice Vance
Dismissed
Opinion delivered and filed September 9, 1992
Do not publish 

ont-size: 12pt">            Justice Vance
Dismissed on appellant's motion
Opinion delivered and filed March 13, 1996
Do not publish